Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), is made and entered into
as of October 16, 2003, by and among Trikon Technologies, Inc., a Delaware
corporation (the “Company”), and the undersigned investor (the “Investor”) who
is subscribing for shares of common stock, par value $0.001 per share (the
“Common Stock”) of the Company and warrants to purchase shares of Common Stock.
For the purposes of this Agreement: (i) a “Unit” shall mean (A) four shares of
Common Stock and (B) one warrant, substantially in the form attached hereto as
Exhibit A, as the same may be amended, modified or supplemented from time to
time in accordance with the terms thereof (the “Warrant”), each entitling the
holder thereof to purchase one share of Common Stock (subject to adjustment as
provided in the Warrant); and (ii) “Unit Common Stock” shall mean the shares of
Common Stock issued and sold by the Company hereunder.

ARTICLE I

PURCHASE AND SALE OF UNITS; CLOSING

1.1     Purchase and Sale of the Units.

(a)     Subject to the terms and conditions of this Agreement, the Investor
agrees to purchase from the Company and the Company agrees to issue and sell to
the Investor the number of Units indicated on the signature page hereto (the
“Subscription Amount”) at a purchase price of $20.00 per Unit for an aggregate
purchase price indicated on the signature page hereto (the “Aggregate Purchase
Price”).

1.2     Delivery of Units at Closing. Upon confirmation that the conditions of
Closing specified herein (other than payment of the Aggregate Purchase Price),
the Company shall deliver to Lowenstein Sandler PC, in trust, a certificate or
certificates, registered in such name or names as the Investor may designate,
representing the Unit Common Stock and the Warrants, with instructions that such
certificates are to be held for release to the Investor only upon payment of the
Aggregate Purchase Price to the Company. Upon receipt by Lowenstein Sandler PC
of the certificate or certificates, the Investor shall promptly, and in no event
later than 2 business days, cause a wire transfer in same day funds to be sent
to the account of the Company as instructed in writing by the Company, in an
amount equal to the Aggregate Purchase Price. On the date the Company receives
such funds, the certificates evidencing the Unit Common Stock and Warrants shall
be released to the Investor (the “Closing”). The purchase and sale of the Units
shall take place at the offices of Lowenstein Sandler PC, 1330 Avenue of the
Americas, 21st Floor, New York, New York, or such other date or place agreed to
by the parties. The date upon which the Closing actually occurs is herein
referred to as the “Closing Date”.

1.3     Conditions to the Company’s Obligation to Complete Purchase and Sale.
The Company’s obligation to issue and sell the Units to the Investor at Closing
is subject to the satisfaction, on or before the Closing Date, of each of the
following conditions, provided that these conditions are for

 

1

--------------------------------------------------------------------------------



the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion by providing the Investor with prior written notice thereof:

(a)     Payment of Purchase Price. The Investor shall have delivered the
Aggregate Purchase Price to the Company in accordance with Section 1.2; and

(b)     Representations and Warranties; Covenants. The representations and
warranties of the Investor set forth in Article III hereof qualified as to
materiality shall be true and correct at all times from the date hereof to and
on the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, the
representations and warranties of the Investor set forth in Article III hereof
not qualified as to materiality shall be true and correct in all material
respects at all times from the date hereof to and on the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date, and the Investor shall have
performed, satisfied and complied with in all material respects the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Investor on or prior to the Closing Date.

 

1.4     Conditions to the Investor’s Obligation to Complete Purchase and Sale.
The obligation of the Investor hereunder to purchase the Units from the Company
at the Closing is subject to the satisfaction, on or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:



(a)     Opinion of Counsel. Receipt by the Investor of an opinion letter of
Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel to the
Company, dated the Closing Date, in substantially the form attached hereto as
Exhibit B;



(b)     Representations and Warranties; Covenants. The representations and
warranties of the Company set forth in Article II hereof qualified as to
materiality shall be true and correct at all times from the date hereof to and
on the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, the
representations and warranties of the Company set forth in Article II hereof not
qualified as to materiality shall be true and correct in all material respects
at all times from the date hereof to and on the Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date, and the Company shall have
performed, satisfied and complied with in all material respects the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company on or prior to the Closing Date;

(c)     Officer’s Certificate. The Company shall have delivered to the Investor
a certificate, dated the Closing Date, duly executed on behalf of the Company by
its Chief Executive Officer to the effect set forth in clause (b) above and
clauses (e) and (f) below;

 

 

2

--------------------------------------------------------------------------------


(d)     Secretary’s Certificate. The Company shall have delivered to the
Investor a certificate, dated the Closing Date, duly executed by its Secretary
or Assistant Secretary, certifying that the attached copies of the Company’s
certificate of incorporation, by-laws and the resolutions of the Board of
Directors of the Company approving this Agreement and the transactions
contemplated hereby, are all true, complete and correct and remain unamended and
in full force and effect; and



(e)     No Litigation. On the Closing Date, no legal action, suit or proceeding
shall be pending or overtly threatened which seeks to restrain or prohibit the
transactions contemplated by this Agreement.

(f)     No Stop Order. No stop order or suspension of trading shall have been
imposed by Nasdaq National Market (as defined below), the U.S. Securities and
Exchange Commission (the “SEC”) or any other governmental regulatory body with
respect to public trading in the Common Stock.

1.5     Termination. This Agreement shall be terminated and of no force and
effect whatsoever if the Closing does not occur on or before November 30, 2003,
provided, however, that such termination shall not relieve any party hereto of
any liability such party may have for any breach of a representation, warranty,
covenant or agreement contained herein prior to such termination.

 



ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth on the Schedule of Exceptions attached hereto as Schedule A,
the Company hereby represents and warrants to the Investor as follows:

2.1     Subsidiaries; Organization. The Company has no subsidiaries (as defined
by Rule 405 under the Securities Act of 1933, as amended (the “Securities Act))
except as set forth in Exhibit 21 to its Annual Report on Form 10-K for the
fiscal year ended December 31, 2002 (the “Subsidiaries”). The Company and each
of its Subsidiaries is duly organized and validly existing and is in good
standing under the laws of the jurisdiction of its incorporation or
organization. The Company and each of its Subsidiaries has full corporate power
and authority to own, operate and occupy its properties and to conduct its
business as presently conducted and is registered or qualified to do business
and in good standing in each jurisdiction in which it owns or leases property or
transacts business and where the failure to be so qualified has had or would
reasonably be expected to have a material adverse effect upon the business,
assets, financial condition, results of operation or prospects of the Company
and its Subsidiaries taken as a whole (a “Material Adverse Effect”), and to the
Company’s knowledge, no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing, or seeking to revoke, limit or curtail, such
power and authority or qualification. For the purposes of this Agreement, the
term “knowledge” means, with respect to the Company, the current actual
knowledge of the Company’s executive officers.

2.2     Due Authorization. The Company has all requisite corporate power and
authority to execute and deliver this Agreement, to issue and sell the Unit
Common Stock and the Warrants and to perform its other obligations hereunder,
all of which has been duly authorized by all necessary

 

3

--------------------------------------------------------------------------------



corporate action. Each of this Agreement and the Warrant has been duly
authorized and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery by the other party hereto, constitutes a
valid and legally binding obligation of the Company enforceable against the
Company in accordance with its terms, except (i) to the extent rights to
indemnity and contribution may be limited by state or federal securities laws or
the public policy underlying such laws, (ii) enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting creditors’ and contracting parties’ rights
generally and (iii) enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

2.3     Non-Contravention. The execution and delivery of this Agreement, the
issuance and sale of the Unit Common Stock and Warrants to be sold by the
Company under this Agreement, the issuance of the Warrant Shares (as defined
below) upon exercise of the Warrants, the performance by the Company of its
obligations under this Agreement and the consummation of the transactions
contemplated hereby will not (A) conflict with or constitute a violation of, or
default (with or without the giving of notice or the passage of time or both)
under, (i) any bond, debenture, note or other evidence of indebtedness, or under
any material lease, indenture, mortgage, deed of trust, loan agreement, joint
venture or other agreement or instrument to which the Company is a party or by
which it or its properties are bound, except where such violation or default,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect on the Company or its Subsidiaries taken as a whole,
(ii) the charter, by-laws or other organizational documents of the Company or
any of its Subsidiaries, or (iii) any law, administrative regulation, ordinance
or order of any court or governmental agency, arbitration panel or authority
applicable to the Company, any of its Subsidiaries or their respective
properties, or (B) result in the creation or imposition of any material lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or any of its Subsidiaries or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound or to which
any of the property or assets of the Company or any of its Subsidiaries is
subject. No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency,
self-regulatory organization, stock exchange or market, or other governmental
body in the United States or the United Kingdom or any third person is required
for the execution and delivery of this Agreement and the valid issuance and sale
of the Units to be sold pursuant to this Agreements, other than such as have
been made or obtained, and except for any post-sale securities filings required
to be made under federal or state securities laws, which will be made when
required.

2.4     Reporting Status. The Company has filed in a timely manner all documents
that the Company was required to file under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), during the 12 months preceding the date of this
Agreement. The following documents complied as to form in all material respects
with the SEC’s requirements as of their respective filing dates, and the
information contained therein as of the date thereof did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made,

 

4

--------------------------------------------------------------------------------



not misleading, except to the extent that information contained in any such
document has been revised or superseded by a later filed SEC Document (as
defined below):

(a)     The Company’s Proxy Statement for the 2002 Annual Meeting of
Stockholders (the “Proxy Statement”);



(b)     The Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2002 (the “Form 10-K”); and

(c)     The Company’s Quarterly Reports on Form 10-Q for the fiscal quarters
ended March 31, 2003 and June 30, 2003 (the “Form 10-Qs”); and

(d)     all other documents, including the exhibits thereto, filed by the
Company with the SEC since December 31, 2002 and prior to the date hereof
pursuant to the reporting requirements of the Exchange Act (together with the
Proxy Statement, the Form 10-K and Form 10-Qs, the “SEC Documents”).

 

2.5     Capitalization. As of the date hereof, the authorized capital stock of
the Company consists of 70,000,000 shares of capital stock, of which 50,000,000
shares are designated Common Stock and 20,000,000 shares are designated
Preferred Stock. As of September 24, 2003, there were approximately 14,127,568
shares of Common Stock issued and outstanding, and no shares of Preferred Stock
issued and outstanding. As of September 24, 2003 an aggregate of 2,400,000
shares of Common Stock were reserved for issuance under the Company’s 1991 Stock
Option Plan and the 1998 Non-Employee Directors Stock Option Plan. As of
September 24, 2003, 1,815,187 shares issuable upon exercise of outstanding stock
options issued by the Company to employees, consultants and directors of the
Company. As of September 24, 2003, 92,593 shares of Common Stock were reserved
for issuance upon exercise of warrants issued by the Company. All outstanding
shares of Common Stock are duly authorized, validly issued, fully paid and
nonassessable and were issued in compliance with federal and U.S. state
securities laws. Other than as disclosed in the SEC Documents, and except as set
forth above, there are no outstanding rights, options, warrants, preemptive
rights, rights of first refusal, agreements, commitments or similar rights for
the purchase or acquisition from the Company or any of its Subsidiaries of any
securities of the Company or any of its Subsidiaries. The shares of Unit Common
Stock to be sold pursuant to this Agreement have been duly authorized, and when
issued and paid for in accordance with the terms of this Agreement will be
validly issued, fully paid and nonassessable and free and clear of all pledges,
liens and encumbrances. The Common Stock issuable upon exercise of the Warrants
(the “Warrant Shares”) has been duly authorized and reserved and, when issued
upon exercise of the Warrants in accordance with the terms of the Warrants, will
be validly issued, fully paid and non-assessable and free and clear of all
pledges, liens and encumbrances. The Unit Common Stock, the Warrants and the
Warrant Shares collectively are referred to herein as the “Securities”. No
preemptive right, co-sale right, right of first refusal or other similar right
exists with respect to the Securities or the issuance and sale thereof. No
further approval or authorization of any stockholder or the Board of Directors
of the Company is required for the issuance and sale of the Securities. Except
as set forth in the SEC Documents, no holder of any of the securities of the
Company has any rights (“demand,” “piggyback” or otherwise) to have such
securities registered by reason of the intention to file, filing or
effectiveness of a Registration Statement (as defined in Section 5.1 hereof).

 



 

5

--------------------------------------------------------------------------------



2.6     Legal Proceedings. Except as disclosed in the SEC Documents, there is no
action, suit or proceeding before any court, governmental agency or body,
domestic or foreign, now pending or, to the knowledge of the Company or any of
its Subsidiaries, overtly threatened against the Company or its Subsidiaries,
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on the Company and its Subsidiaries taken as a whole.

2.7     No Violations. Neither the Company nor any of its Subsidiaries is in
violation of its charter, bylaws, or other organizational document, or is in
violation of any law, administrative regulation, ordinance or order of any court
or governmental agency, arbitration panel or authority applicable to the Company
or any of its Subsidiaries, which violation, individually or in the aggregate,
has had or would reasonably be expected to have a Material Adverse Effect on the
Company and its Subsidiaries taken as a whole, or is in default (and there
exists no condition which, with or without the passage of time or giving of
notice or both, would constitute a default) in the performance of any bond,
debenture, note or any other evidence of indebtedness in any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company or any of its Subsidiaries is a party or by which the Company or any
of its Subsidiaries is bound or by which the properties of the Company are
bound, which, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect on the Company and its Subsidiaries
taken as a whole.

2.8     Governmental Permits, Etc. The Company and its Subsidiaries possess all
necessary franchises, licenses, certificates and other authorizations from any
foreign, federal, state or local government or governmental agency, department
or body that are currently necessary for the operation of their respective
business as currently conducted, except where such failure to possess has not
and would not reasonably be expected to have a Material Adverse Effect
(individually or in the aggregate) on the Company and its Subsidiaries taken as
a whole.

2.9     Intellectual Property. The Company and its Subsidiaries own or possess
sufficient rights to use all patents, patent rights, trademarks, copyrights,
licenses, inventions, trade secrets, trade names and know-how that are necessary
for the conduct of their respective businesses as now conducted except where
such failure to own or possess has not and would not reasonably be expected to
have a Material Adverse Effect (individually or in the aggregate) on the Company
and its Subsidiaries taken as a whole (the “Company Intellectual Property).
Except as set forth in the SEC Documents, (i) neither the Company nor any of its
Subsidiaries has received any written notice of, or has any knowledge of, any
infringement by the Company or its Subsidiaries of intellectual property rights
of any third party that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect on the Company and its
Subsidiaries taken as a whole and (ii) neither the Company nor any of its
Subsidiaries has received any written notice of any infringement by a third
party of any Company Intellectual Property that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect on the Company and its Subsidiaries taken as whole.

2.10     Financial Statements. The consolidated financial statements of the
Company and its Subsidiaries and the related notes thereto included in the SEC
Documents present fairly, in all material respects, the financial position of
the Company as of the dates indicated and the results of its operations and cash
flows for the periods therein specified. Except as set forth in such financial

 

6

--------------------------------------------------------------------------------



statements, such financial statements (including the related notes) have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis throughout the periods therein
specified.

2.11     No Material Adverse Change. Except as publicly disclosed in the SEC
Documents, press releases or in other “public disclosures” as such term is
defined in Section 101(e) of Regulation FD of the Exchange Act, since June 30,
2003 there has not been (i) any Material Adverse Effect on Company or any of its
Subsidiaries (it being understood that the Company has incurred operating
losses), (ii) any obligation, direct or contingent, that is material to the
Company and its Subsidiaries taken as a whole, incurred by the Company or any of
its Subsidiaries, except obligations incurred in the ordinary course of
business, (iii) any dividend or distribution of any kind declared, paid or made
on the capital stock of the Company, or (iv) any loss or damage (whether or not
insured) to the physical property of the Company or any of its Subsidiaries
which has been sustained which has had a material adverse effect on the
business, assets, financial condition or results of operation of the Company and
its Subsidiaries taken as a whole.

2.12     NASDAQ Listing. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and is listed on The Nasdaq Stock Market, Inc.
National Market (the “Nasdaq National Market”), and the Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or de-listing the Common
Stock from the Nasdaq National Market, nor to the Company’s knowledge is the
National Association of Securities Dealers, Inc. (“NASD”) currently
contemplating terminating such listing. The Company and the Common Stock meet
the criteria for continued listing and trading on the Nasdaq National Market.

2.13     S-3 Compliance. The Company meets the requirements for the use of Form
S-3 for the registration of the resale of the Unit Common Stock and the Warrant
Shares by the Investors.

2.14     No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Unit
Common Stock or the Warrant Shares.

2.15     Insurance. The Company and each of its Subsidiaries maintains and will
continue to maintain insurance against loss or damage by fire or other casualty
and such other insurance, including, but not limited to, product liability
insurance, in such amounts and covering such risks as is reasonably adequate
consistent with industry practice for the conduct of their respective businesses
and the value of their respective properties.

2.16     Tax Matters. The Company and each of its Subsidiaries has timely filed
all material federal, state, local and foreign income and franchise and other
tax returns required to be filed by any jurisdiction to which it is subject and
has paid all taxes due in accordance therewith, and no tax deficiency has been
determined adversely to the Company or any of its Subsidiaries which has had
(nor does the Company or any of its Subsidiaries have any knowledge of any tax
deficiency which, if determined adversely to the Company or any of its
Subsidiaries, would reasonably be expected to have) a Material Adverse Effect on
the Company or any of its Subsidiaries taken as a whole.

 

7

--------------------------------------------------------------------------------



2.17     Investment Company. The Company is not an “investment company” within
the meaning of such term under the Investment Company Act of 1940 and the rules
and regulations of the SEC thereunder.

2.18     No Registration. Assuming the accuracy of the representations and
warranties made by, and compliance with the covenants of, the Investors in
Article III hereof, no registration of the Units under the Securities Act is
required in connection with the offer and sale of the Units by the Company to
the Investors as contemplated by this Agreement.

2.19     No Directed Selling Efforts or General Solicitation. Neither the
Company nor any person or entity acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
any of the Securities.

2.20     No Integrated Offering. Neither the Company nor any of its affiliates,
nor any person or entity acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(2) of the Securities Act for the exemption
from registration for the transactions contemplated hereby or would require
registration of the Securities under the Securities Act.

2.21     Questionable Payments. Neither the Company nor any of its Subsidiaries
nor, to the Company’s knowledge, any of their respective current or former
directors, officers, employees, agents, stockholders owning at least 10% of the
outstanding capital stock of the Company, or other persons or entities acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.

2.22     Transactions with Affiliates. Except as disclosed in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than as holders of stock
options and/or warrants, or for services as employees, officers, consultants or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

2.23     Internal Controls. The Company and the Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as

 

8

--------------------------------------------------------------------------------



necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

2.24     Disclosures. Neither the Company nor any person or entity acting on its
behalf has provided the Investor or its agent or counsel with any information
that constitutes material, non-public information.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

The Investor represents, warrants and covenants to the Company as follows:

3.1     Securities Law Representations and Warranties.

(a)     The Investor is an “accredited investor” as defined in Regulation D
under the Securities Act and the Investor has the knowledge, sophistication and
experience necessary to make, and is qualified to make decisions with respect
to, investments in shares presenting an investment decision like that involved
in the purchase of the Securities, including investments in securities issued by
the Company and investments in comparable companies, can bear the economic risk
of a total loss of its investment in the Securities and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Securities;

(b)     The Investor (i) is acquiring the Units (including the Unit Common Stock
and Warrants) and (ii) upon exercise of the Warrants held by it, will acquire
the Warrant Shares then issuable upon exercise thereof for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof in any circumstance that could cause the
offering of the Unit Common Stock and the Warrants and the sale of the Unit
Common Stock and the Warrants hereunder to not be exempt from registration
pursuant to Section 4(2) of the Securities Act;

(c)     The Investor was not organized for the specific purpose of acquiring the
Securities;

(d)     The Investor will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Securities except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder;

(e)     The Investor understands that the Securities are being offered and sold
to it in reliance on specific exemptions from the registration requirements of
the United States federal and state securities laws and that the Company is
relying upon the truth and accuracy of, and the Investor’s compliance with,
representations, warranties, agreements, acknowledgements and

 

 

9

--------------------------------------------------------------------------------



understandings of the Investor set forth herein and in the applicable Warrant in
order to determine the availability of such exemptions and the eligibility of
the Investor to acquire the Securities;

(f)     The Investor understands that no United States federal or state agency
or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of an investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities; and



(g)     The Investor acknowledges that the Company has represented that no
action has been or will be taken in any jurisdiction outside the United States
by the Company that would permit an offering of the Securities, or possession or
distribution of offering materials in connection with the issue of the
Securities, in any jurisdiction outside the United States where action for that
purpose is required. If the Investor is located or domiciled outside the United
States it agrees to comply with all applicable laws and regulations in each
foreign jurisdiction in which it purchases, offers, sells or delivers Securities
or has in its possession or distributes any offering material, in all cases at
its own expense.

3.2     Legends.



(a)     The Investor understands that, until the end of the holding period under
Rule 144(k) of the Securities Act (or any successor provision) the Warrant (and
all securities issued in exchange therefor or in substitution thereof, other
than Warrant Shares, which shall bear the legend set forth in Section 3.2(b) of
this Agreement, if applicable) shall bear a legend in substantially the
following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, (THE “SECURITIES ACT”) OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT, OR TRIKON TECHNOLOGIES, INC. (THE
“COMPANY”) SHALL HAVE RECEIVED AN OPINION FROM COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS IS NOT
REQUIRED.

The legend set forth above shall be removed and the Company shall issue a new
certificate evidencing a new Warrant of like tenor and aggregate number of
shares and which shall not bear the restrictive legends required by this Section
3.2(a): (i) if, in connection with a sale transaction, such holder provides the
Company with an opinion of counsel reasonably acceptable to the Company to the
effect that a public sale, assignment or transfer of the Warrant, as
appropriate, may be made without registration under the Securities Act, or (ii)
upon expiration of the two-year holding period

 

10

--------------------------------------------------------------------------------



under Rule 144(k) of the Securities Act (or any successor rule); provided that
the Investor is not and has not been within 3 months prior to such date, an
“affiliate” of the Company (as such term is defined in Rule 144 of the
Securities Act) (in which event such holding period shall be deemed to have
expired when such Investor has not been an “affiliate” of the Company for the
preceding three-month period). The Company shall not require such opinion of
counsel for the sale of Warrants in accordance with Rule 144 of the Securities
Act in the event that the Investor provides such representations that the
Company shall reasonably request confirming compliance with the requirements of
Rule 144.

(b)     Subject to the terms of this clause (b), any certificate representing
the Unit Common Stock or Warrant Shares shall bear a legend in substantially the
following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, (THE “SECURITIES ACT”) OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT, OR TRIKON TECHNOLOGIES, INC. (THE
“COMPANY”) SHALL HAVE RECEIVED AN OPINION FROM COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS IS NOT
REQUIRED.

The legend set forth above shall be removed and the Company’s transfer agent
shall issue the Unit Common Stock or the Warrant Shares, as applicable, without
such legend to the holder of the Unit Common Stock or Warrant Shares upon which
it is stamped, as applicable (i) if the Unit Common Stock or the Warrant Shares,
as applicable, have been resold or transferred pursuant to the Registration
Statement contemplated by Section 5 and the Registration Statement was effective
at the time of such transfer, (ii) if, in connection with a sale transaction,
such holder provides the Company with an opinion of counsel reasonably
acceptable to the Company to the effect that a public sale, assignment or
transfer of the Unit Common Stock and Warrant Shares, as applicable, may be made
without registration under the Securities Act, or (iii) upon expiration of the
applicable two-year holding period under Rule 144(k) of the Securities Act (or
any successor rule); provided that the Investor is not and has not been within 3
months prior to such date, an “affiliate” of the Company (as such term is
defined in Rule 144 of the Securities Act) (in which event such holding period
shall be deemed to have expired when such Investor has not been an “affiliate”
of the Company for the preceding three-month period). The Company shall not
require such opinion of counsel for the sale of the Unit Common Stock or the
Warrant Shares in accordance with Rule 144 of the Securities Act, provided that
the Seller provides such representations that the Company shall reasonably
request confirming compliance with the requirements of Rule 144. The Company
shall irrevocably instruct its transfer agent that, upon presentation to the
transfer agent of a completed

 

11

--------------------------------------------------------------------------------



Certificate of Subsequent Sale in the form attached hereto as Exhibit E, the
transfer agent shall thereupon re-issue a stock certificate representing the
number of shares sold without the legend set forth above.

(c)     The Investor understands that, in the event Rule 144(k) as promulgated
under the Securities Act (or any successor rule) is amended to change the
two-year period under Rule 144(k) (or the corresponding period under any
successor rule), (i) each reference in Sections 3.2(a) and (b) of this Agreement
to “two (2) years” or the “two-year period” shall be deemed for all purposes of
this Agreement to be references to such changed period, and (ii) all
corresponding references in the Securities shall be deemed for all purposes to
be references to the changed period, provided that such changes shall not become
effective if they are otherwise prohibited by, or would otherwise cause a
violation of, the then-applicable federal securities laws. The Investor
acknowledges that, with respect to the Warrant Shares, the two (2) year holding
period referred to in Section 3.3(b) shall commence on the date the related
Warrant is exercised.

3.3     Authorization; Enforcement; Validity. The Investor has full right,
power, authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement. This Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except (i) to the extent rights to
indemnity and contribution may be limited by state or federal securities laws or
the public policy underlying such laws, (ii) enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting creditors’ and contracting parties’ rights
generally and (iii) enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

3.4     Certain Trading Limitations. The Investor (i) represents that on and
from the date the Investor first became aware of the offering of the Unit Common
Stock and the Warrants until the date hereof he, she or it has not and (ii)
covenants that for the period commencing on the date hereof and ending at such
time that the Company publicly announces the offering of the Unit Common Stock
and the Warrants he, she or it will not, engage in any hedging or other
transaction which is designed to or could reasonably be expected to lead to or
result in, or be characterized as, a sale, an offer to sell, a solicitation of
offers to buy, disposition of, loan, pledge or grant of any right with respect
to (collectively, a “Disposition”) Common Stock of the Company by the Investor
or any other person or entity in violation of the Securities Act. Such
prohibited hedging or other transactions would include without limitation
effecting any short sale or having in effect any short position (whether or not
such sale or position is against the box and regardless of when such position
was entered into) or any purchase, sale or grant of any right (including without
limitation any put or call option) with respect to the Common Stock of the
Company or with respect to any security (other than a broad-based market basket
or index) that includes, relates to or derives any significant part of its value
from the Common Stock of the Company.

3.5     No Sale of Securities. The Investor hereby covenants with the Company
not to make any sale of the Securities without (i) complying with the provisions
of this Agreement, including Section 5.3 hereof or (ii) without satisfying the
requirements of the Securities Act and the rules and

 

12

--------------------------------------------------------------------------------



regulations promulgated thereunder, including, without limitation, causing the
prospectus delivery requirement under the Securities Act to be satisfied, if
applicable. The Investor acknowledges that there may occasionally be times when
the Company, based on the advice of its counsel, determines that, subject to the
limitations of Section 5.3, it must suspend the use of the prospectus forming a
part of the Registration Statement until such time as an amendment to the
Registration Statement has been filed by the Company and declared effective by
the SEC or until the Company has amended or supplemented such prospectus.

3.6     Registration Questionnaire. The Investor has completed or caused to be
completed the Registration Questionnaire attached hereto as Exhibit C and on the
signature page for use in preparation of the Registration Statement and the
answers to the Questionnaire and on such signature page are true and correct in
all material respects as of the date of this Agreement and will be true and
correct as of the effective date of the Registration Statement; provided that
the Investor shall be entitled to update such information by providing written
notice thereof to the Company prior to the effective date of the Registration
Statement.

3.7     Investor Suitability Questionnaire. The information contained in the
Investor Suitability Questionnaire in the form attached as Exhibit D delivered
by the Investor in connection with this Agreement is complete and accurate in
all respects.

3.8     No Advice. The Investor understands that nothing in this Agreement or
any other materials presented to the Investor in connection with the purchase
and sale of the Units constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Units.

3.9     Ownership of Common Stock. As of the date hereof, the Investor and its
affiliated entities owns (beneficially or of record), the shares of capital
stock of the Company set forth on Schedule B hereto.

ARTICLE IV

COVENANTS

4.1     Listing of Shares. The Company shall comply with all requirements of the
NASD with respect to the issuance of the Securities and the listing of the Unit
Common Stock and the Warrant Shares on the Nasdaq National Market. In
furtherance thereof, the Company shall use its commercially reasonable efforts
to take such actions as may be necessary as soon as practicable after the
Closing Date to file with the Nasdaq National Market an application or other
document required by the Nasdaq National Market and pay all applicable fees for
the listing of the Unit Common Stock and the Warrant Shares with the Nasdaq
National Market. The Company knows of no reason why the Unit Common Stock and
Warrant Shares will not be eligible for listing on the Nasdaq National Market.

 

13

--------------------------------------------------------------------------------



4.2     Form D. The Company agrees to file one or more Forms D with respect to
the Securities on a timely basis as required under Regulation D under the
Securities Act to claim the exemption provided by Rule 506 of Regulation D.

4.3     Certain Future Financings and Related Actions. For a period of ninety
(90) days after the date the Registration Statement is declared effective by the
SEC, the Company shall not offer, sell, contract to sell or issue (or engage any
person to assist the Company in taking any such action) any equity securities or
securities convertible into, exchangeable for or otherwise entitling the holder
to acquire, any Common Stock; provided, however, that nothing in this Section
4.4(b) shall prohibit the Company from issuing securities (1) to employees,
directors, officers, advisors or consultants of the Company or any of its
Subsidiaries; (2) upon exercise of conversion, exchange, purchase or similar
rights issued, granted or given by the Company and outstanding as of the date of
this Agreement; or (3) pursuant to a strategic partnership or alliance
agreement, loan agreement, equipment lease or similar commercial agreement
(including licensing and similar arrangements).

ARTICLE V
REGISTRATION OF SHARES; COMPLIANCE WITH THE SECURITIES ACT

5.1     Registration Procedures and Expenses. The Company shall:

(a)     Subject to receipt of necessary information from the Investors,
including the Registration Statement Questionnaire, use reasonable best efforts
to prepare and file with the SEC, within 30 days after the Closing Date, a
registration statement (the “Registration Statement”) on Form S-3 to enable the
resale of the Registrable Shares by the Investors on a delayed or continuous
basis under Rule 415 of the Securities Act. “Registrable Shares” means (a) each
share of Unit Common Stock; and (b) each Warrant Share until the earlier of: (1)
the date on which such share has been resold or otherwise transferred pursuant
to the Registration Statement; (2) the date on which such share is transferred
in compliance with Rule 144 under the Securities Act or may be sold or
transferred pursuant to Rule 144 under the Securities Act (or any other similar
provisions then in force) without any volume or manner of sale restrictions
thereunder; or (3) the date on which such share ceases to be outstanding
(whether as a result of redemption, repurchase and cancellation or otherwise).

(b)     use reasonable best efforts, subject to receipt of necessary information
from the Investors, including the Registration Statement Questionnaire, to cause
the Registration Statement to become effective within 90 days of the Closing
Date;

(c)     use reasonable best efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the Prospectus (as
defined in Section 5.4 below) used in connection therewith and take all such
other actions as may be necessary to keep the Registration Statement current and
effective for a period (the “Registration Period”) not exceeding, with respect
to the Investor’s Registrable Shares, the earlier of (i) the second anniversary
of the Closing Date (provided, however, that with respect to Registrable Shares
that are Warrant Shares, the foregoing date shall be the second anniversary of
the date the related Warrant was exercised), (ii) the date on

 

 

14

--------------------------------------------------------------------------------



which all Registrable Shares then held by the Investor may be sold or
transferred in compliance with Rule 144 under the Securities Act (or any other
similar provisions then in force) without any volume or manner of sale
restrictions thereunder, and (iii) such time as all Registrable Shares held by
the Investor have been sold (A) pursuant to a registration statement, (B) to or
through a broker or dealer or underwriter in a public distribution or a public
securities transaction, or (C) in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act under Section 4(1)
thereof so that all transfer restrictions and restrictive legends with respect
thereto, if any, are removed upon the consummation of such sale;

(d)     promptly furnish to the Investor with respect to the Registrable Shares
registered under the Registration Statement such reasonable number of copies of
the Registration Statement and Prospectus, including any supplements to or
amendments of the Prospectus or Registration Statement, in order to facilitate
the public sale or other disposition of all or any of the Registrable Shares by
the Investor;



(e)     promptly take such action as may be necessary to qualify, or obtain, an
exemption for the Registrable Shares under such of the state securities laws of
United States jurisdictions as shall be necessary to qualify, or obtain an
exemption for, the sale of the Registrable Shares in states specified in writing
by the Investor; provided, however, that the Company shall not be required to
qualify to do business or consent to service of process in any jurisdiction in
which it is not now so qualified or has not so consented;

(f)     bear all expenses in connection with the procedures in paragraph (a)
through (c) of this Section 5.1 and the registration of the Registrable Shares
pursuant to the Registration Statement, regardless of whether a Registration
Statement becomes effective, including without limitation: (i) all registration
and filing fees and expenses (including filings made with the NASD); (ii) fees
and expenses of compliance with federal securities and state “blue sky” or
securities laws; (iii) expenses of printing (including printing certificates for
the Registrable Shares and Prospectuses); (iv) all application and filing fees
in connection with listing the Registrable Shares on the Nasdaq National Market;
and (v) all fees and disbursements of counsel of the Company and independent
certified public accountants of the Company; provided, however, that the
Investor shall be responsible for paying the underwriting commissions or
brokerage fees, and taxes of any kind (including, without limitation, transfer
taxes) applicable to any disposition, sale or transfer of the Investor’s
Registrable Shares. The Company shall, in any event, bear its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties); and

(g)     advise the Investors, within two business days by e-mail, fax or other
type of communication, and, if requested by such person, confirm such advice in
writing: (i) after it shall receive notice or obtain knowledge of the issuance
of any stop order by the SEC delaying or suspending the effectiveness of the
Registration Statement or of the initiation or threat of any proceeding for that
purpose, or any other order issued by any state securities commission or other
regulatory authority suspending the qualification or exemption from
qualification of such Registrable Shares under state securities or “blue sky”
laws; and it will promptly use its reasonable best efforts to prevent the
issuance of any stop order or other order or to obtain its withdrawal at the
earliest possible moment if such stop order or other order should be issued; and
(ii) when the

 

 

15

--------------------------------------------------------------------------------



Prospectus or any supplements to or amendments of the Prospectus have been
filed, and, with respect to the Registration Statement or any post-effective
amendment thereto, when the same has become effective.

5.2     Delay in Effectiveness of Registration Statement. The Company further
agrees that, (i) in the event the Registration Statement has not been filed with
the SEC within 30 days after the Closing Date, the Company shall pay to the
Investor liquidated damages in the amount of 1.0% of the total purchase price of
the Units purchased by the Investor pursuant to this Agreement; (ii) in the
event the Registration Statement has not been filed with the SEC within 60 days
after the Closing Date, the Company shall pay to the Investor additional
liquidated damages in the amount of 1.0% of the total purchase price of the
Units purchased by the Investor pursuant to this Agreement; and (iii) the
Company shall pay to the Investor liquidated damages in the amount of 1.0% of
the total purchase price of the Units purchased by the Investor pursuant to this
Agreement in the event the Registration Statement has not been declared
effective by the SEC within 90 days after the Closing Date and an additional
liquidated damages payment of 1.0% of the total purchase price of the Units
purchased by the Investor pursuant to this Agreement for each 30-day period
thereafter (pro rated for any period of less than 30 days) until the
Registration Statement has been declared effective; although in no event shall
the aggregate penalty in any 30-day period exceed 1% of the total purchase price
of the Units purchased by the Investor. The Company shall deliver the cash
payments described in clauses (i), (ii) and (iii) to the Investor by the fifth
business day after the occurrence of the event described in (i), (ii) or (iii),
as applicable. Notwithstanding anything to the contrary in Section 5.2 or any
other provision of this Agreement, payment of cash as provided in this Section
5.2 shall be the Investor’s sole and exclusive monetary remedy in the event of
the occurrence of an event described in (i), (ii) or (iii); provided, however,
that the Investor shall retain all equitable remedies then available to it.

5.3     Transfer of Shares; Suspension.

(a)     The Investor agrees that it will not effect any Disposition of the
Securities or its right to purchase the Registrable Shares that would constitute
a sale within the meaning of the Securities Act, except as contemplated in the
Registration Statement referred to in Section 5.1 or in accordance with the
Securities Act, and that it will promptly notify the Company of any changes in
the information set forth in the Registration Statement regarding the Investor
or its plan of distribution.



(b)     Except in the event that paragraph (c) below applies, the Company shall,
at all times during the Registration Period, promptly (i) prepare and file from
time to time with the SEC a post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or a supplement or amendment
to any document incorporated therein by reference or file any other required
document so that such Registration Statement will not contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein not misleading, and so that, as thereafter delivered to
purchasers of the Registrable Securities being sold thereunder, such Prospectus
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; (ii) provide the Investor copies of any documents filed pursuant to
Section 5.3(b)(i); and (iii) inform the Investor that the Company has complied
with its obligations in Section 5.3(b)(i) (or that, if the Company has filed a
post-effective

 

 

16

--------------------------------------------------------------------------------



amendment to the Registration Statement which has not yet been declared
effective, the Company will notify the Investor to that effect, will use its
commercially reasonable efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Investor pursuant to Section 5.3(b)(iii) hereof when the amendment has become
effective).

(c)     Subject to paragraph (d) below, in the event of (i) any request by the
SEC or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information; (ii)
the issuance by the SEC or any other federal or state governmental authority of
any stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose; (iii) the receipt by the Company
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) any event or circumstance which necessitates the making of any
changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, then
the Company shall deliver a notice in writing to the Investor (the “Suspension
Notice”) to the effect of the foregoing and, upon receipt of such Suspension
Notice, the Investor will refrain from selling any Registrable Shares pursuant
to the Registration Statement (a “Suspension”) until the Investor’s receipt of
copies of a supplemented or amended Prospectus prepared and filed by the
Company, or until it is advised in writing by the Company that the current
Prospectus may be used. In the event of any Suspension, the Company will use its
commercially reasonable efforts, consistent with the best interests of the
Company and its stockholders, to cause the use of the Prospectus so suspended to
be resumed as soon as reasonably practicable after the delivery of a Suspension
Notice to the Investor.



(d)     In the event the Investor is prohibited from selling Registrable Shares
under the Registration Statement as a result of Suspensions on more than two
occasions of more than 45 days each in any twelve-month period, the Company
shall pay to the Investor liquidated damages in the amount of 1.0% of the total
purchase price of the Unit Common Stock then held by the Investor if, as a
result of such Suspensions, the Investor is prohibited from selling Registrable
Shares under the Registration Statement for a period that exceeds 60 consecutive
days or 120 days in the aggregate in any twelve-month period and for each 30-day
period thereafter during which such prohibition continues; provided that in no
event shall the Company be obligated to pay more than 1.0% in any 30-day period
(assuming for the purposes of this clause (d) that the purchase price of the
Unit Common Stock is equal to $5.00 per share).

(e)     In the event of a sale of Registrable Shares by the Investor under the
Registration Statement, the Investor must also deliver to the Company’s transfer
agent, with a copy to the Company, a Certificate of Subsequent Sale
substantially in the form attached hereto as Exhibit E, so that the Registrable
Shares may be properly transferred.

 

 

17

--------------------------------------------------------------------------------



5.4     Indemnification. For the purpose of this Section 5.4, the term
“Registration Statement” shall include any preliminary or final prospectus,
exhibit, supplement or amendment included in or relating to the Registration
Statement referred to in Section 5.1 and the term “Rules and Regulations” means
the rules and regulations promulgated under the Securities Act.

(a)     Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Investor and each person, if any, who controls the Investor within
the meaning of the Securities Act, against any losses, claims, damages,
liabilities or expenses to which the Investor or such controlling person may
become subject, under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Registration Statement,
including the Prospectus, financial statements and schedules, and all other
documents filed as a part thereof, as amended at the time of effectiveness of
the Registration Statement, including any information deemed to be a part
thereof as of the time of effectiveness pursuant to paragraph (b) of Rule 430A,
or pursuant to Rule 434 of the Rules and Regulations, or the Prospectus, in the
form first filed with the Commission pursuant to Rule 424(b) of the Regulations,
or filed as part of the Registration Statement at the time of effectiveness if
no Rule 424(b) filing is required (the “Prospectus”), or any amendment or
supplement thereto (ii) the omission or alleged omission to state in any of them
a material fact required to be stated therein or necessary to make the
statements in any of them (in the case of the Prospectus only, in light of the
circumstances under which they were made), not misleading, or (iii) any
inaccuracy in the representations and warranties of the Company contained in
this Agreement, or any failure of the Company to perform its obligations under
this Agreement, and will reimburse the Investor and each such controlling person
for any legal and other expenses as such expenses are reasonably incurred by the
Investor or such controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action; provided, however, that the Company will not be liable in any
such case to the extent that any such loss, claim, damage, liability or expense
arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Prospectus or any amendment or supplement of the Registration Statement or
Prospectus in reliance upon and in conformity with written information furnished
to the Company by or on behalf of the Investor expressly for use in the
Registration Statement or the Prospectus, or (ii) the failure of the Investor to
comply with the covenants and agreements contained in Sections 3.5 or 5.3 of
this Agreement respecting resale of Securities, or (iii) the inaccuracy of any
representations made by the Investor in this Agreement or (iv) any untrue
statement or omission of a material fact in any Prospectus that is corrected in
any subsequent Prospectus that was delivered to the Investor before the
pertinent sale or sales by the Investor.



(b)     Indemnification by the Investor. The Investor will indemnify and hold
harmless the Company, each of its directors, each of its officers who sign the
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act, against any losses, claims, damages,
liabilities or expenses to which the Company, each of its directors, each of its
officers who sign the Registration Statement or controlling person may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any failure on the part of the Investor to
comply with the

 

 

18

--------------------------------------------------------------------------------



covenants and agreements contained in Sections 3.5 or 5.3 of this Agreement
respecting the sale of the Registrable Shares or (ii) the inaccuracy of any
representation or warranty made by the Investor in this Agreement or (iii) any
untrue or alleged untrue statement of any material fact contained in the
Registration Statement, the Prospectus, or any amendment or supplement to the
Registration Statement or Prospectus, or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of the Prospectus only, in light of the
circumstances under which they were made), not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Prospectus, or any amendment or supplement thereto, in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of the Investor expressly for use therein; provided, however, that the
Investor shall not be liable for any such untrue or alleged untrue statement or
omission or alleged omission of which the Investor has delivered to the Company
in writing a correction at least five business days before the occurrence of the
transaction from which such loss was incurred, and the Investor will reimburse
the Company, each of its directors, each of its officers who signed the
Registration Statement or controlling person for any legal and other expense
reasonably incurred by the Company, each of its directors, each of its officers
who signed the Registration Statement or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action for which such person is entitled to be
indemnified in accordance with this Section 5.4(b).

(c)     Indemnification Procedure.

(i)     Promptly after receipt by an indemnified party under this Section 5.4 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 5.4, promptly notify the indemnifying party in writing of the
claim; but the omission so to notify the indemnifying party will not relieve it
from any liability which it may have to any indemnified party for contribution
or otherwise under the indemnity agreement contained in this Section 5.4 except
to the extent it is materially prejudiced as a result of such failure.



(ii)     In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that there may be a
conflict between the positions of the indemnifying party and the indemnified
party in conducting the defense of any such action or that there may be legal
defenses available to it or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election so to assume the defense of such
action, the indemnifying party will not be liable to such indemnified party
under this Section 5.4 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless:

 

 

19

--------------------------------------------------------------------------------


(1)     the indemnified party shall have employed such counsel in connection
with the assumption of legal defenses in accordance with the proviso to the
preceding sentence (it being understood, however, that the indemnifying party
shall not be liable for the expenses of more than one separate counsel, approved
by such indemnifying party representing all of the indemnified parties who are
parties to such action), or



(2)     the indemnifying party shall not have counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of action, in each of which cases the
reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. Notwithstanding the provisions of this Section 5.4, (A) with
respect to claims made pursuant to clause (i) or clause (ii) of Section 5.4(b),
the Investor shall not be liable for any indemnification obligation under this
Agreement in excess of the amount of net proceeds received by the Investor from
the sale of the Registrable Shares and (B) with respect to claims made pursuant
to clause (iii) of Section 5.4(b), the Investor shall not be liable for any
indemnification obligation under this Agreement in excess of the amount of net
proceeds received by the Investor from the sale of the Registrable Shares giving
rise to such liability.

(d)     Contribution. If a claim for indemnification under this Section 5.4 is
unavailable to an indemnified party (by reason of public policy or otherwise),
then each indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of any losses, claims, damages, liabilities or expenses referred to in
this Agreement, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party and indemnified party in connection with the
actions, statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any losses, claims, damages, liabilities or
expenses shall be deemed to include, subject to the limitations set forth in
this Section 5.4, any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.4 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5.4, (A) with respect to claims
made pursuant to clause (i) or clause (ii) of Section 5.4(b), the Investor shall
not be liable to contribute any amount in excess of the amount of net proceeds
received by the Investor from the sale of the Registrable Shares and (B) with
respect to claims made pursuant to clause (iii) of Section 5.4(b), the Investor
shall not be liable to contribute any amount in excess of (X) the amount by
which the net proceeds received by the Investor from the sale of the Registrable
Shares giving rise to such liability exceeds (Y) the amount of any damages that
the Investor has otherwise been required to pay by reason of such

 

20

--------------------------------------------------------------------------------



untrue or alleged untrue statement or omission or alleged omission. No party to
this Agreement guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
other party to this Agreement who was not guilty of such fraudulent
misrepresentation.

5.5     Termination of Conditions and Obligations. The restrictions imposed by
Article 3 or Article 5 upon the transferability of the Registrable Shares shall
cease and terminate as to any particular number of the Registrable Shares upon
the passage of two years from the Closing Date or at such time as an opinion of
counsel satisfactory in form and substance to the Company shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act.

5.6     Rule 144. For a period commencing on the date hereof and ending on the
last day of the Registration Period, the Company agrees with each holder of
Registrable Shares to:

(a)     comply with the requirements of Rule 144(c) under the Securities Act
with respect to current public information about the Company; and



(a)     file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act (at any
time it is subject to such reporting requirements).

ARTICLE VI

6.1     Notices. Except as specifically permitted by Section 5.1(g), all
notices, requests, consents and other communications hereunder shall be in
writing, shall be mailed (A) if within United States by first-class registered
or certified airmail, or nationally recognized overnight express courier,
postage prepaid, or by facsimile, or (B) if delivered from outside the United
States, by International Federal Express or facsimile, and shall be deemed given
(i) if delivered by first-class registered or certified mail domestic, three
business days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one business day after so mailed, (iii) if delivered by
International Federal Express, two business days after so mailed, and (iv) if
delivered by facsimile, upon electric confirmation of receipt, and shall be
delivered as addressed as follows:

   
if to the Company, to:

               

Trikon Technologies, Inc.
Ringland Way
Newport, South Wales
NP18 2TA
United Kingdom
Attn: Mr. William J. Chappell
Tel: 011-44-1633-414-000
Fax: 011-44-1633-414-040



             
with a copy to:

 

21

--------------------------------------------------------------------------------



     

Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, CA
94304
Attn: Steven V. Bernard
Tel: (650) 493-9300
Fax: (650) 493-6811



         
if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

6.2     Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investors.

6.3     Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.

6.4     Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

6.5     Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Company and the Investor
herein shall survive the execution of this Agreement, the delivery to the
Investor of the Units being purchased and the payment therefor.

6.6     Governing Law Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New
York, without giving effect to the principles of conflicts of law. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

6.7     Entire Agreement. This Agreement and the Warrant and the documents
referenced herein and therein constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement and the Warrants supersede all
prior agreements and understandings.

 

22

--------------------------------------------------------------------------------



6.8     Finders Fees. Neither the Company nor the Investor nor any affiliate
thereof has incurred any obligation which will result in the obligation of the
other party to pay any finder’s fee or commission in connection with this
transaction, except for fees payable by the Company to the Oppenheimer & Co.
Inc.

6.9     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other party.

6.10     Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, heirs, executors and administrators and
permitted assigns of the parties hereto. With respect to transfers that are not
made pursuant to the Registration Statement (or Rule 144 but are otherwise made
in accordance with all applicable laws and the terms of this Agreement), the
rights and obligations of the Investor under this Agreement shall be
automatically assigned by the Investor to any transferee of all or any portion
of the Investor’s Securities; provided, however, that within two business days
prior to the transfer, (i) the Company is provided written notice of the
transfer including the name and address of the transferee and the number of
Securities transferred; and (ii) that such transferee agrees in writing to be
bound by the terms of this Agreement as if such transferee was the Investor.
Upon any transfer permitted by this Section 6.10, the Company shall be obligated
to such transferee to perform all of its covenants under this Agreement as if
such transferee was the Investor.

6.11     Expenses. Each of the Company and the Investors shall bear its own
expenses in connection with the preparation and negotiation of the Agreement;
provided, however, that the Company shall pay the reasonable fees of Lowenstein
Sandler PC, counsel to the Investor and entities affiliated with the Investor,
incurred in connection with the purchase and sale of Units by and to the
Investor pursuant to this Agreement and the purchase and sale of Units by and to
entities affiliated with the Investor pursuant to this same form of Securities
Purchase Agreement entered into by the Company on the date hereof, in an amount
not to exceed $5,000 in the aggregate.

6.12     Exculpation. Each party to this Agreement acknowledges that Brown
Raysman Millstein Felder & Steiner LLP represented Oppenheimer & Co. Inc. in the
offering and sale of Units contemplated by this Agreement and has not
represented either the Company or the Investor.

 

23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Securities Purchase Agreement
to be duly executed as of the date first written above.

 
“COMPANY”
TRIKON TECHNOLOGIES, INC.

        By:

--------------------------------------------------------------------------------

          William J. Chappell
      Chief Financial Officer  

 

[Signatures of Investor on Following Page]

--------------------------------------------------------------------------------



 
“INVESTOR”


--------------------------------------------------------------------------------

(print full legal name of Investor)

By:

--------------------------------------------------------------------------------

(signature of authorized representative)

Name:


--------------------------------------------------------------------------------

Its:


--------------------------------------------------------------------------------

Address:


--------------------------------------------------------------------------------

Telephone:


--------------------------------------------------------------------------------

Fax:


--------------------------------------------------------------------------------

Email:


--------------------------------------------------------------------------------

Tax I.D. or SSN:


--------------------------------------------------------------------------------

Address where Units should be sent (if different
from above)

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

     
NUMBER OF UNITS SUBSCRIBED FOR:


--------------------------------------------------------------------------------


AGGREGATE PURCHASE PRICE:

--------------------------------------------------------------------------------


 

[signature page to Securities Purchase Agreement]

 

 

--------------------------------------------------------------------------------

